Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-18-2007

Turner v. Donnelly
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4333




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Turner v. Donnelly" (2007). 2007 Decisions. Paper 1257.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1257


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-185                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 06-4333

                                  WILLIAM D. TURNER,
                                          Appellant

                                            vs.

                 WILLIAM E. DONNELLY, THE PROTHONOTARY;
                   S. GERALD CORSO, THE PRESIDENT JUDGE;
                  MONTGOMERY COUNTY; MICHAEL FISHER,
                  THE HONORABLE ATTORNEY GENERAL, MR.
                          _________________________

                     On Appeal From the United States District Court
                         For the Eastern District of Pennsylvania
                               (D.C. Civ. No. 04-cv-00823 )
                       District Judge: Honorable Harvey Bartle, III
                     _______________________________________

            Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    March 29, 2007
              Before: MCKEE, FUENTES and WEIS, CIRCUIT JUDGES
                           Filed: April 18, 2007
                              _______________________
                                        OPINION
                              _______________________

PER CURIAM

              Appellant, William Turner, appeals from an order of the United States

District Court for the Eastern District of Pennsylvania denying his “motion for leave to

file a 15(c)(2) relation back rule.”

              We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291.

                                             1
Because Turner has been granted in forma pauperis status pursuant to 28 U.S.C. § 1915,

we review this appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). An

appeal may be dismissed if it has no arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319, 325 (1989).

              Appellant’s “motion for leave to file a 15(c)(2) relation back rule” seeks to

have the District Court address issues from his original complaint that Appellant asserts

were “not addressed.” Appellant’s motion seeks relief pursuant to Fed. R. Civ. P.

15(c)(2) and Fed. R. Civ. P. 54(b).

              The District Court sua sponte dismissed Appellant’s complaint as to two

defendants pursuant to 28 U.S.C. § 1915A. Thereafter, the District Court granted the

remaining defendants’ motion pursuant to Fed. R. Civ. P. 12(b)(6) and dismissed the

complaint. We affirmed. C.A. No. 04-4010. Contrary to Appellant’s assertion, the

District Court addressed the claims presented by Appellant in his complaint and

dismissed the complaint in its entirety. Neither Rule 15(c)(2) nor Rule 54(b) provides

relief from the entry of that judgment.

              For the foregoing reasons, we will dismiss this appeal pursuant to 28

U.S.C. § 1915(e)(2)(B).




                                             2